DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 17/272,602 on November 15, 2021. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on March 1, 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
4.	Applicant’s election without traverse of Species A, Figures 2-5 and Claims 1-9 and 15-20 in the reply filed on November 15, 2021 is acknowledged. Claims 10-14 have been withdrawn.

Furthermore, Claims 15-19 have also been withdrawn from consideration as being directed to a non-elected invention.  To clarify, the elected focus of the invention is on structural aspects, such as the layout of the subpixels, as shown in Figures 2-5, etc. Claims 15-19 focus on a driving method, focused on Figure 10, other embodiments, etc. There is a serious burden/lack of unity to have to search for both structural aspects, such as found in Claims 1-9 as well as a driving 

Allowable Subject Matter
5.	Claims 6 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 6 recites aspects of the connected and disconnected states as it relates to the odd and even rows as well as a timing (completed aspects, etc), which is not taught by the prior art. Claim 8 recites similar aspects and the same reasoning is applicable as well.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sang et al. ( US 2015/0379947 A1 ).

	Sang teaches in Claim 1:
	A display panel ( Figure 35, [0180] discloses a display device ), comprising: 
( Figure 35, [0182] discloses blue, white and red subpixels arranged in sequence along a row direction. Please note the repeating matrix formation, as shown ); 
a plurality of gate lines arranged in rows ( Figure 35 shows a plurality of gate lines, such as G1 to G8 ), wherein each row of pixels is connected to two of the gate lines ( Figure 35 shows the first row has subpixels which are connected to both G1 and G2 ), wherein any two of the gate lines are parallel to each other ( Figure 35 shows all of the gate lines, such as G1 and G2, are parallel to each other ), and wherein any two of the gate lines arranged in adjacent rows are configured to present a predetermined length difference therebetween ( Figure 35 discloses the distance between G1 and G2 is measured as L1, the distance between G3 and G4 is measured as L2, etc ); and 
a plurality of data lines arranged in columns ( Figure 35 shows a plurality of data linesS1 to S4, as shown ), wherein the gate lines and the data lines are configured to intersect each other at right angles ( Figure 35 shows the intersection of the gate lines and data lines at right angles ), wherein every two columns of subpixels are connected to one of the data lines ( Figure 35 shows, for one data line, such as S1, there are two columns of subpixels connected to it, on the left and right sides ), and wherein any two of the data lines are parallel to each other. ( Figure 35 shows two data lines, such as S1 and S2, being parallel to each other )

	Sang teaches in Claim 20:
	A display device ( Figure 35, [0180] discloses a display device ), comprising: 
( Figure 35, [0182] discloses blue, white and red subpixels arranged in sequence along a row direction. Please note the repeating matrix formation, as shown ); 
a plurality of gate lines arranged in rows ( Figure 35 shows a plurality of gate lines, such as G1 to G8 ), wherein each row of pixels is connected to two of the gate lines ( Figure 35 shows the first row has subpixels which are connected to both G1 and G2 ), wherein any two of the gate lines are parallel to each other ( Figure 35 shows all of the gate lines, such as G1 and G2, are parallel to each other ), and wherein any two of the gate lines arranged in adjacent rows are configured to present a predetermined length difference therebetween ( Figure 35 discloses the distance between G1 and G2 is measured as L1, the distance between G3 and G4 is measured as L2, etc ); and 
a plurality of data lines arranged in columns ( Figure 35 shows a plurality of data linesS1 to S4, as shown ), wherein the gate lines and the data lines are configured to intersect each other at right angles ( Figure 35 shows the intersection of the gate lines and data lines at right angles ), and wherein every two columns of subpixels are correspondingly connected to one of the data lines ( Figure 35 shows, for one data line, such as S1, there are two columns of subpixels connected to it, on the left and right sides ), and any two of the data lines are parallel to each other. ( Figure 35 shows two data lines, such as S1 and S2, being parallel to each other )

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. 
( US 2015/0379947 A1 ) in view of Yamashita et al. ( US 2009/0102753 A1 ).

	As per Claim 2:
	Sang does not explicitly teach “wherein a row spacing of two adjacent gate lines connected to a same row of pixels is set to be a first row spacing, wherein a row spacing of two adjacent gate lines connected to different rows of pixels is set to be a second row spacing, and wherein the first row spacing is greater than the second row spacing.”

However, in the same field of endeavor, display pixel layout, Yamashita teaches of varying the distances between subpixels (as well as the their respective gate lines), ( Yamashita, Figure 8, [0083]-[0084] ). In particular, some of the spacing can be narrow versus wide, as shown, which results in different row spacing and some being larger than others.

.

11.	Claims 3 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. 
( US 2015/0379947 A1 ) in view of Zhang et al. ( US 2019/0051718 A1 ).

	As per Claim 3:
	Sang does not explicitly teach “wherein a length of each of the gate lines arranged in odd-numbered rows is set to be a first length, wherein a length of each of the gate lines arranged in even-numbered rows is set to be a second length, and wherein the first length is set to be greater than the second length.”

However, in the same field of endeavor, Zhang teaches of multiple gate lines being sized differently, ( Zhang, Figures 4 and 11, [0041] ). As shown, first and second gate lines 21 and 22 have different lengths. As for it being based on odd and even, this is a design choice issue as one of ordinary skill in the art would be able to design the length depending on the shape of the display area and the required spacing can be accommodated.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the different sized gate lines, as taught by Zhang, with the motivation that by having different sized gate lines, in conjunction with compensation aspects for 

	As per Claim 4:
	Sang does not explicitly teach “wherein a length of each of the gate lines arranged in odd-numbered rows is set to be a first length, wherein a length of each of the gate lines arranged in even-numbered rows is set to be a second length, and wherein the first length is set to be smaller than the second length.”

However, in the same field of endeavor, Zhang teaches of multiple gate lines being sized differently, ( Zhang, Figures 4 and 11, [0041] ). As shown, first and second gate lines 21 and 22 have different lengths. As for it being based on odd and even, this is a design choice issue as one of ordinary skill in the art would be able to design the length depending on the shape of the display area and the required spacing can be accommodated.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the different sized gate lines, as taught by Zhang, with the motivation that by having different sized gate lines, in conjunction with compensation aspects for these different sizes, brightness and uniformity of the display can be saved, as well as saving space of a non-display region and realization of a narrow frame, ( Zhang, [0005] ).

12.	Claims 5 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. 
( US 2015/0379947 A1 ) in view of Kenmotsu et al. ( US 2017/0309209 A1 ) and Zhang 


	Sang teaches in Claim 5:
	The display panel according to claim 1, wherein a portion of each of the gate lines is set to be a first portion, wherein the first portion is connected to each row of pixels ( Figure 35 shows an arbitrary first portion of the gate line, such as G1, being connected to the row of subpixels, as shown ), wherein a length of the first portion of each of the gate lines arranged in even-numbered rows is equal to that of the first portion of each of the gate lines arranged in odd-numbered rows ( Figure 35 shows equal lengths for the odd and even gate lines/rows ); but 

Sang does not explicitly teach “wherein an end of each of the gate lines configured for array detection is set to be a second portion”.

However, in the same field of endeavor, displays, Kenmotsu teaches of an error detection circuit 152, ( Kenmotsu, Figure 4, [0061] ). In particular, the error detection circuit (read as an array detection) is used to detect errors/faults/defects in the gate lines and is placed at the end portion/second portion of the gate lines, opposite to the gate driver applying the initial signals. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the error detection circuit, as taught by Kenmotsu, with the motivation that effective measuring of the gate lines can be made, resulting in better power consumption and preventing overcurrent, ( Kenmotsu, [0006]-[0007] ).



However, in the same field of endeavor, displays, Zhang teaches of multiple gate lines being sized differently, ( Zhang, Figures 4 and 11, [0041] ). As shown, first and second gate lines 21 and 22 have different lengths. As for it being based on odd and even, this is a design choice issue as one of ordinary skill in the art would be able to design the length depending on the shape of the display area and the required spacing can be accommodated. As combined with Sang and Kenmotsu, with the different lengths of the gate lines, they naturally extend by different amounts.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the different sized gate lines, as taught by Zhang, with the motivation that by having different sized gate lines, in conjunction with compensation aspects for these different sizes, brightness and uniformity of the display can be saved, as well as saving space of a non-display region and realization of a narrow frame, ( Zhang, [0005] ).

	Sang teaches in Claim 7:
	The display panel according to claim 1, wherein a portion of each of the gate lines is set to be a first portion, wherein the first portion is connected to each row of pixels ( Figure 35 shows an arbitrary first portion of the gate line, such as G1, being connected to the row of subpixels, as shown ), wherein a length of the first portion of each of the gate lines arranged in ( Figure 35 shows equal lengths for the odd and even gate lines/rows ); but

Sang does not explicitly teach “wherein an end of each of the gate lines configured for array detection is set to be a second portion”.

However, in the same field of endeavor, displays, Kenmotsu teaches of an error detection circuit 152, ( Kenmotsu, Figure 4, [0061] ). In particular, the error detection circuit (read as an array detection) is used to detect errors/faults/defects in the gate lines and is placed at the end portion/second portion of the gate lines, opposite to the gate driver applying the initial signals. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the error detection circuit, as taught by Kenmotsu, with the motivation that effective measuring of the gate lines can be made, resulting in better power consumption and preventing overcurrent, ( Kenmotsu, [0006]-[0007] ).

Sang and Kenmotsu do not explicitly teach “wherein the second portion of each of the gate lines arranged in even-numbered rows is set to extend by a second distance”.

However, in the same field of endeavor, displays, Zhang teaches of multiple gate lines being sized differently, ( Zhang, Figures 4 and 11, [0041] ). As shown, first and second gate lines 21 and 22 have different lengths. As for it being based on odd and even, this is a design choice issue as one of ordinary skill in the art would be able to design the length depending on the shape of 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the different sized gate lines, as taught by Zhang, with the motivation that by having different sized gate lines, in conjunction with compensation aspects for these different sizes, brightness and uniformity of the display can be saved, as well as saving space of a non-display region and realization of a narrow frame, ( Zhang, [0005] ).

13.	Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. 
( US 2015/0379947 A1 ) in view of Kenmotsu et al. ( US 2017/0309209 A1 ).

	As per Claim 9:
	Sang does not explicitly teach “wherein ends of all of the gate lines arranged in odd-numbered rows are connected in sequence one by one, or wherein ends of all of the gate lines arranged in even-numbered rows are connected in sequence one by one.”

However, in the same field of endeavor, displays, Kenmotsu teaches of an error detection circuit 152, ( Kenmotsu, Figure 4, [0061] ). In particular, the error detection circuit (read as an array detection) is used to detect errors/faults/defects in the gate lines and is placed at the end portion/second portion of the gate lines, opposite to the gate driver applying the initial signals. To clarify, the odd and even are connected in sequence, to the error detection circuit at the 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the error detection circuit, as taught by Kenmotsu, with the motivation that effective measuring of the gate lines can be made, resulting in better power consumption and preventing overcurrent, ( Kenmotsu, [0006]-[0007] ).

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621